As filed with the Securities and Exchange Commission on January 5, 2015 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Guggenheim Middle Market & Income Fund Address of Principal Business Office: 227 West Monroe Street Chicago, Illinois 60606 Telephone Number: (312) 827-0100 Name and address of agent for service of process: Amy J. Lee Guggenheim Funds Investment Advisors, LLC 227 West Monroe Street Chicago, Illinois 60606 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [ X ]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940 the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Chicago in the State of Illinois on the 5th day of January 2015. GUGGENHEIM MIDDLE MARKET & INCOME FUND By:/s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Sole Trustee and Chief Executive Officer Attest:/s/ John L. Sullivan John L. Sullivan Chief Financial Officer 2
